Exhibit 10.44

 

     

Crunch Holding Corp.

One Bloomfield Avenue

Mountain Lakes, NJ 07046

March 8, 2011

 

Robert Gamgort

Dear Robert:

Reference is made to the employment agreement entered into by and between you
and Crunch Holding Corp. on July 13, 2009 (the “Employment Agreement”).

In accordance with Section 11(b) of the Employment Agreement and effective as of
the date of this letter agreement (the “Letter Agreement”), the Employment
Agreement is hereby amended as set forth below:

 

  1. The following sentence shall be inserted after the first sentence of
Section 4(b)(i) of the Employment Agreement:

“The Board may, in its sole discretion, award pro-rata portions of any Deferred
Award in an amount equal to less than $1,000,000 if the Performance Objectives
are not satisfied in full; provided that the Board shall have no legal
obligation to make any such pro-rata award.”

 

  2. All other terms of the Employment Agreement, as amended by this Letter
Agreement, shall continue in full force and effect in accordance with the terms
thereof.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.

 

Sincerely, Crunch Holding Corp. By:   /s/ M. Kelley Maggs   M. Kelley Maggs  
Senior Vice President

 

Agreed to and accepted this      day of March, 2011:    

 

/s/ Robert Gamgort

    Robert Gamgort    

 